Detailed Action

1.	This Office Action is responsive to the Request for Continued Examination (RCE) filed 10/19/2020.  Claims 1, 9 and 15 have been amended.  Claims 1-20 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claims 1, 2, 4-10, 12-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b)   as being anticipated by Stahl (US 7,072,932).

4.	As to claim 1, Stahl teaches a method for transmitting data comprising:
registering a plurality of user devices for an internet service (i.e., registering Internet radio, Internet television and office computer for different sets of customized information) by creating a profile for each of the plurality of user devices (on weekdays, local weather reports and traffic reports should be delivered to Internet radio at 6:00 AM; on weekends, only the weather report should be delivered to Internet television at 10:00 AM; and stock market information, videos, audio tracks and other current news to be delivered at 2:00 PM every day to his office computer) (Stahl, col. 3, lines 1-11);
receiving data from the internet service (Stahl, col. 3, lines 45-50);
identifying certain user devices, from the plurality of user devices, to transmit the data to based on the profile for each of the plurality of user devices and a type of the data, and wherein the profile for each of the plurality of user devices comprises an identity of an entity providing the internet service (i.e., For example, a user may create a user profile which requests that on weekdays, local weather reports and traffic reports should be delivered to his Internet radio every morning at 6:00 AM; and on weekends, only the weather report should be delivered to his Internet television at 10:00 AM … the user profile may also include a request for stock market information, videos, audio tracks and other current news to be delivered at 2:00 PM every day to his office computer) (Stahl, col. 3, lines 1-11); and
transmitting the data to the certain user devices (Stahl, col. 3, lines 60-63).

5.	As to claim 2, Stahl teaches the method of claim 1, further comprising: causing a user interface to display, on the certain user devices, an integrated view of notifications for the internet service based on the profiles for the certain user devices (Moore, [0082]).  

6.	As to claim 4, Stahl teaches the method of claim 1, wherein the profile for each respective user device of the plurality of user devices defines a type of information to be (Stahl, col. 3, lines 1-11).Page 15 of 20 Docket No. 2012-0415 CON  

7.	As to claim 5, Stahl teaches the method of claim 1, wherein creating a profile for each of the plurality of user devices comprises matching requirements of the internet service with capabilities of each of the plurality of user devices (i.e., Internet radio configured to receive audio information from the Internet) (Stahl, col. 1, lines 40-48).Page 15 of 20 Docket No. 2012-0415 CON   

8.	As to claim 6, Stahl teaches the method of claim 1, wherein the registering, receiving, identifying, and transmitting is performed by a central hub (i.e., Internet Service Provider 103) and the transmitting the data to the certain user devices is based on an internet protocol address associated with the central hub (Stahl, col. 4, lines 43-49 and col. 6, lines 27-43).  

9.	As to claim 7, Stahl teaches the method of claim 1, wherein the data comprises a notification associated with the internet service (i.e., any news related to a particular stock, generates and audio alarm) (Stahl, col. 3, lines 13-24 and col. 7, lines 27-31).Page 15 of 20 Docket No. 2012-0415 CON

10.	As to claim 8, Stahl teaches the method of claim 1, wherein registering a plurality of user devices for an internet service by creating a profile for each of the plurality of user devices comprises: authenticating a user of the plurality of user devices for the internet service (Stahl, col. 6, lines 7-14).Page 15 of 20
.

Claim Rejections - 35 USC § 103

12.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.Docket No. 2012-0415 CON

13.	Claims 3, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stahl, in view of Brown et al. (US 6,385,652 B1), hereinafter “Brown”.

14.	As to claim 3, Stahl teaches the method of claim 1, further comprising: registering the plurality of user devices for a plurality of other internet services (Stahl, col. 3, lines 12-24), but does not explicitly teach “receiving a particular instruction from one of the plurality of user devices for sending to a plurality of services, the plurality of services comprising the internet service and the plurality of other internet services; translating the particular instruction into a plurality of translated instructions, each translated instruction of the plurality of translated instructions having a format corresponding to a respective service of the plurality of services; transmitting each translated instruction to its respective service”.
	In an analogous art, Brown teaches “receiving a particular instruction from one of the plurality of user devices for sending to a plurality of services, the plurality of services comprising the internet service and the plurality of other internet services (Brown, col. 13, line 58 – col. 14, line 3); translating the particular instruction into a plurality of translated instructions, each translated instruction of the plurality of translated instructions having a format corresponding to a respective service of the plurality of services (Brown, col. 10, line 57 – col. 11, line 13); transmitting each translated instruction to its respective service” (Brown, col. 3, lines 8-22).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Stahl and Brown to achieve a system capable of sending instructions from a client user to multiple services because it allows the client user to set up reporting features for multiple services at a user endpoint and it provides the client user with a capability to custom select, schedule and view reports on both ad hoc and recurring bases (Brown, col. 13, line 58 – col. 14, line 3).

15.	Claims 11 and 17 are corresponding apparatus and computer readable device claims that recite similar limitations as of method claim 3 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.
Response to Arguments

16.	Applicant's arguments filed 10/19/2020 have been fully considered but they are moot in view of new grounds of rejection.

17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  See 37 CRF 1.134.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441